Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered April 17, 2007, which, to the extent appealed from, denied defendants’ request for disclosure of plaintiff Maria Elmore’s psychiatric history, unanimously affirmed, without costs.
While this Court may exercise its own discretion regarding the supervision of discovery, deference is generally afforded to the trial court’s determinations in this regard (Don Buchwald & Assoc. v Marber-Rich, 305 AD2d 338 [2003]). Given defendants’ failure to offer proper expert evidence establishing a particularized need for inquiry into matters not directly at issue in this action, the denial of their discovery request was proper (Mendez v Equities By Marcy, 24 AD3d 138 [2005]; Mayi v 1551 St. Nicholas, 6 AD3d 219 [2004]). Defendants’ expert affidavits are conclusory and fail to substantiate the assertion that the mother’s records are necessary or relevant (Scipio v Upsell, 1 *494AD3d 500, 501 [2003]). Concur—Lippman, EJ., Saxe, Gonzalez and Moskowitz, JJ.